Citation Nr: 0721224	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver condition.  

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to a service-connected 
left ankle condition.    

3.  Entitlement to service connection for a right knee 
condition, to include as secondary to a left knee condition.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1982 to 
December 1996.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The veteran subsequently moved and 
jurisdiction of his claim was transferred to the Department 
of Veterans Affairs RO in Nashville, Tennessee.  The veteran 
currently lives in Tennessee.        

The veteran also perfected an appeal of the RO's January 2002 
denial as to various other issues.  However, he withdrew 
these issues from the appeal in writing on a VA Form 9 
received in January 2004.  See 38 C.F.R. § 20.204 (2006).  
Therefore, these issues are not currently before the Board.

The veteran also perfected an appeal as to an increased 
initial rating for his left ankle disability.  However, per a 
VA Form 9 received in January 2004, the veteran specifically 
stated that he was seeking a 10 percent rating for his 
service-connected left ankle disability.  Subsequently, by 
way of an April 2005 rating action, the RO assigned an 
initial 20 percent rating, effective back to the date of the 
original claim for service connection.  

In a July 2006 letter, the RO informed the veteran and his 
representative that the RO considered the 20 percent rating a 
full grant of benefits sought on appeal, based on the 
veteran's statement seeking only a 10 percent rating.    

In this respect, a veteran is presumed to be seeking the 
highest possible rating, unless he expressly indicates 
otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the 
veteran limited the rating he was seeking for his left ankle 
to 10 percent, and neither the veteran nor his representative 
contested the RO's July 2006 correspondence, the Board 
considers the 20 percent rating to be a full grant of 
benefits sought on the left ankle issue.  Hence, this issue 
is no longer on appeal.       


The issues of service connection for a liver and left knee 
conditions  
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran is currently 
diagnosed with a right knee condition.  


CONCLUSION OF LAW

Service connection for a right knee condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   
 
In connection with his claim for service connection for a 
right knee condition, the veteran initially only sought 
service connection on a direct basis.  However, according to 
a statement received on a January 2004 VA Form 9, the veteran 
asserted that he currently has a right knee condition that is 
secondary to his left knee condition.  

Although the RO has not addressed secondary service 
connection, the Board is generally obligated to address all 
theories of service connection.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will 
address both theories of service connection in this appeal.  

In this regard, a disability can also be service connected if 
it is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006). 

Initially, post-service medical records fail to reveal any 
diagnosis for a right knee condition, despite the veteran's 
complaints of pain.  In fact, upon a thorough VA orthopedic 
examination dated May 2004, the examiner did not diagnose any 
right knee condition and X-rays of the right knee performed 
at the time of the examination were also normal.  

Absent evidence of a current right knee diagnosis, neither 
service connection nor secondary service connection can be 
granted for that disorder.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.

In this respect, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Post-service medical 
records, overall, provide strong evidence against a current 
finding that the veteran has a right knee condition.  Simply 
stated, the post-service medical record outweighs the 
veteran's belief that has this disorder. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated November 2001, 
February 2004, and October 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) Informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the right knee claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With regard to the first element of notice, additional 
October 2006 and January 2007 correspondence from the RO 
further advised the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  Notably, the RO did not provide 
Dingess notice of the first element prior to the initial 
adjudication on appeal.  Pelegrini, 18 Vet. App. at 120.  It 
is important to note that the decision in Dingess was only 
recently issued by the Court.  Therefore, there was no basis 
for the VA to act in accordance with a Court decision that 
did not exist until March 2006.    

With regard to the fourth element of notice, only the 
supplemental February 2004 and October 2006 VCAA letters 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  Notably, the RO did not provide notice of 
the 4th element prior the initial adjudication on appeal. Id. 
at 120.    

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first (Dingess) and fourth elements of 
VCAA notice has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
and lay statements showing actual knowledge of the evidence 
required for his right knee claim.  In addition, the actual 
supplemental notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Overall, even though the VA, under Sanders, may 
have erred by relying on various post-decisional documents to 
conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's service records, a VA orthopedic examination, and 
private records as identified and authorized by the veteran.  
Neither the veteran nor his representative has contended that 
any additional evidence remains outstanding for the right 
knee claim.    

The Board notes that it did not secure a VA etiological 
opinion regarding the veteran's right knee pain.  However, as 
discussed above, the May 2004 VA orthopedic examination 
demonstrated no competent evidence of any diagnosable right 
knee disability.  See 38 U.S.C.A. § 5103A(d) (indicating 
there must be competent evidence of a current disability to 
trigger VA's obligation to secure a medical opinion).  As 
post-service medical records, as a whole, provide no basis to 
grant this claim, the Board finds no basis for a VA 
etiological examination to be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).  

Based on the above, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for a right knee condition, to include as 
secondary to a left knee condition is denied.      


REMAND

With respect to his liver and left knee conditions, although 
the veteran was afforded a VA examination for these 
conditions in May 2004, no etiological opinion was requested 
or secured.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  Only such conditions as recorded on 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The veteran and his representative contend that the veteran's 
current left knee problems represent aggravation of a 
condition that existed prior to service, or are secondary to 
his service-connected left ankle disability.  Most recently, 
upon examination in May 2004, the veteran was diagnosed with 
left knee arthritis by X-ray.      

Upon induction in 1982, it was noted that the veteran was 
status post ACL (anterior cruciate ligament) and medial 
meniscectomy surgery of the left knee performed prior to 
service in October 1980.  

The veteran required this surgery prior to service due to 
torn left knee ligaments sustained while playing football.  
Consequently, it is clear the veteran had a left knee 
disorder that was noted prior to entry into military service.  

During service, the veteran complained of left knee pain in 
April 1987, June 1990, July 1994, April 1995, August 1995, 
March 1996, and upon separation in August 1996.  Diagnoses 
included patella-femoral syndrome, possible degenerative 
joint disease, chronic left knee pain, and several left knee 
strains.  Of note is an April 1995 periodic examination that 
recorded painful knees due to his service-connected left 
ankle disability, for which he underwent surgery in January 
1994.  

Significantly, upon separation, an October 1996 Physical 
Evaluation Board (PEB) report also noted chronic knee pain 
secondary to pre-service ACL reconstructive surgery.  Post-
service, the precise etiology of his left knee pain remains 
unclear.  

In any event, the evidence is sufficient to demonstrate a 
preexisting left knee condition before induction into 
military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Since a left knee condition was noted upon enlistment, the 
veteran is not entitled to the presumption of soundness. Id.  
Thus, the central issue in the case is whether a preexisting 
left knee condition was aggravated by service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

To meet the current requirements of the U.S. Court of Appeals 
for Veterans Claims (Court), a remand for a VA examination 
and opinion is required to determine whether any current left 
knee condition was aggravated by service, or is secondary to 
his service-connected left ankle disability.  See generally 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Second, with regard to his liver condition, service medical 
records (SMRs) reveal notations of elevated liver function 
tests (LFTs) and elevated alanine aminotransferase tests 
(ALTs) in April 1994, April 1995, September 1996.  In 
addition, a PEB report dated October 1996 records elevated 
LFTs.  However, all SMR hepatitis tests were negative.  
Further, military medical personnel were unable to render an 
explanation or diagnosis for the abnormal liver tests.  

Post-service, private Tucker Clinic records dated in 2000 
note diarrhea, abdominal pain, and elevated LFTs.  A February 
2000 ultrasound of the liver revealed "[S]evere increased 
echogenicity which is patchy in its distribution throughout 
the liver."  Still, no diagnosis was rendered.  The May 2004 
VA examiner recorded elevated LFTs, but again no diagnosis.  

The precise nature of the veteran's alleged liver condition 
remains unclear.  A current diagnosis is required to 
adequately address the veteran's liver condition, if any.  
Therefore, a remand is in order for a new VA examination to 
determine, if possible, the nature and etiology of any 
current liver condition.    
 
Third, with regard to the veteran's left knee condition, the 
RO should inform the veteran by way of a new VCAA letter of 
the type of lay or medical evidence not previously provided 
that is necessary to demonstrate secondary service 
connection.

Fourth, with regard to the veteran's liver condition, the RO 
should undertake further efforts to secure private records 
from Jackson-Madison County General Hospital allegedly 
reflecting a recent liver biopsy.  

Accordingly, the case is REMANDED for the following action:

1.	With respect to left knee claim on 
appeal, by way of a VCAA letter, the 
RO must notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate secondary service 
connection.  With respect to the liver 
claim on appeal, the RO should ask the 
veteran to submit records from 
Jackson-Madison County General 
Hospital that allegedly document a 
recent liver biopsy.  The veteran 
should also be advised that if he 
cannot submit these records himself, 
he should supply a completed 
authorization for VA to attempt to 
obtain them directly from the private 
hospital. If the veteran provides a 
completed release for these records, 
the RO should attempt to secure them.   

2.	The veteran is to be afforded a VA 
examination to determine the nature 
and etiology of any current liver and 
left knee condition.  The examination 
should comply with AMIE protocols for 
the appropriate examination.  The 
veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any liver or left knee 
condition present.  The examiner 
should also provide an opinion as to 
following: 

(A)	Is it as least as likely as 
not (a 50 percent 
probability) that a 
preexisting left knee 
disability permanently 
increased in severity during 
active service from October 
1982 to December 1996?  In 
making this determination, 
the examiner's attention is 
specifically directed to an 
in-service October 1996 
Physical Evaluation Board 
report noting chronic knee 
pain secondary to ACL 
reconstructive surgery 
performed prior to service.  

(B)	If there was a measurable 
increase in severity for his 
left knee, is it as least as 
likely as not that a 
permanent increase in 
severity was due to the 
natural progression of the 
disability?  

(C)	Is it at least as likely as 
not that any current left 
knee condition is proximately 
due to, or is permanently 
aggravated by, the veteran's 
service-connected left ankle 
disability?  In making this 
determination, the examiner's 
attention is specifically 
directed to an April 1995 SMR 
periodic examination that 
recorded painful knees due to 
his service-connected left 
ankle disability.  

(D)	With regard to the liver, the 
examiner should provide an 
opinion as to whether it is 
at least as likely as not 
that any current liver 
disorder is related to 
elevated LFT readings during 
the veteran's period of 
active duty service from 
October 1982 to December 
1996.   

      The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.  

3.	After completing any additional 
necessary development, the RO should 
readjudicate the left knee and liver 
issues on appeal, considering any new 
evidence secured since the last 
supplemental statement of the case 
(SSOC).  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


